Citation Nr: 0319393	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  96-47 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
injury, to include defection of the nasal septum.

2.  Entitlement to an increased evaluation for 
dermatophytosis of the feet and left hand, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for rhinitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

On April 1, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

	1.  The veteran was allegedly hospitalized 
for a 31/2-week period at Fort, Sill, 
Oklahoma for a nose injury.  Contact the 
veteran to obtain the approximate date of 
this hospitalization.  If the veteran 
provides sufficient information to conduct 
a meaningful search, contact National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
available clinical records of this 
treatment.  If no such records can be 
found, or if they have been destroyed, ask 
for specific confirmation of that fact. 

2.  Obtain the veteran's records of nose 
surgery at the Kingsbridge, New York VA 
Hospital in approximately 1978. 

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a dermatology examination in 
order to determine the nature and severity 
of his service connected dermatophytosis 
of the feet and left hand.  Send the 
claims folder to the examiners for review.  
The examiner should be requested to obtain 
from the veteran a description of the 
frequency and durations of his symptomatic 
episodes of dermatophytosis, and the forms 
of prescribed treatment utilized to 
control symptoms.  The examiner should be 
requested to take measurements of all 
areas affected by service connected 
dermatophytosis, to include the 
approximate percentage of the entire body 
and the approximate percentage of exposed 
areas affected.  The examiner should 
distinguish between manifestations of 
service connected and non-service 
connected skin disorders.  The examiner 
should note in the examination report that 
the claims folder was reviewed. 

4.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded appropriate examination to 
determine the current nature and severity 
of his service connected hemorrhoid 
disability.  Send the claims folder to the 
examiners for review.  The examiner should 
be requested to provide findings as to 
whether the veteran's hemorrhoid disorder 
is manifested by persistent bleeding, 
secondary anemia and/or fissures.  The 
examiner should note in the examination 
report that the claims folder was 
reviewed. 

5.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
ear, nose and throat (ENT) examination in order to 
determine the nature and severity of his rhinitis 
disability.  Send the claims folder to the examiner 
for review.  The examiner should be requested to 
obtain from the veteran a description of the 
frequency and durations of his symptomatic episodes 
of rhinitis, and the forms of prescribed treatment 
utilized to control symptoms.  The examiner should 
indicate the presence or absence and extent of any 
nasal polyps, the degree of obstruction found, and 
the presence or absence and degree of any crusting, 
ozena, secretions and/or atrophic changes.  The 
examiner should note in the examination report that 
the claims folder was reviewed. 	 		

6.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal, for which a notice of disagreement has been 
filed, remains denied, the veteran and his 
representative should be furnished a supplemental 
statement of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





